Citation Nr: 1644049	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  15-36 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for radiation burns on legs bilaterally, to include as the result of exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1953 to November 1955.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Before the Board makes a determination as to the issue on appeal, further development of the record is necessary.  In particular, a VA opinion is needed that is responsive to the question of whether the Veteran's various skin conditions on his legs are manifestations of radiations burns that are the result of service. 

As part of its obligations pursuant to 38 U.S.C.A. § 5103A, VA has a duty to conduct medical inquiry in the form of VA examination to substantiate a claim of service connection.  This duty is not triggered, however, unless the evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service connected disability.  38 C.F.R. § 3.159(c)(4).  The third prong of 38 C.F.R. § 3.159(c)(4), requiring only that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran relates that as a member of the Army Signal Corps Pictorial Unit in May 1955 he was assigned to provide the broadcast feed to the networks for an atomic bomb test at Yucca Flats, Nevada.  Following the test he was ordered to move down to ground zero to remove equipment, during which he received radiation burns on his legs.  According to the Veteran he was treated at Camp Desert Rock in Yucca Flats with a salve.  He now contends that his long standing history of skin conditions on both of his legs is the result of the radiation burns he received while in service. 

In support of this contention, the Veteran asserted in a November 2010 letter that he received a letter from the Army in early 1970 advising him to have the radiation burns on his legs monitored by a doctor.  The Veteran began receiving treatment for the skin condition on his legs in 1973 with a Dr. J.B., who diagnosed his condition as psoriasis.  This treatment continued until 1995.  In a July 1987 letter, Dr. J.B, stated that he had been following the Veteran since 1973 for possible radiation burns of his skin. 

The claims file contains numerous post-service VA and private medical treatment records documenting the Veteran's treatment for the skin conditions on his legs.  These skin conditions have been diagnosed as various types of dermatitis, including stasis, spongiotic, and eczematous.  

The Veteran has never been afforded the opportunity to have a VA examiner evaluate the skin condition on his legs and provide an opinion as to whether the skin condition is attributable to service.  The Veteran's assertion that he was treated for radiation burns while in service and that he received a letter from the Army informing him that he should have his radiation burns monitored by a doctor raises the suggestion that the current skin condition on the Veteran's leg is attributable to the radiation burns he contends he received while in service.  Pursuant to McLendon, it is necessary to afford the Veteran a VA examination and have a VA examiner provide an opinion as to whether the skin condition on his legs is attributable to service, to include radiation exposure.  The Board notes that in the adjudicative decisions below, the RO discussed whether the Veteran was entitled to service connection for radiation burns under one of the various presumptive provisions of 38 C.F.R. §§ 3.309(d) and 3.311, and while those presumptive provisions are not addressed by the Board in this remand, the RO did not fully contemplate whether the Veteran is entitled to service connection on a direct basis, as this would require obtaining a medical opinion regarding the nexus between the Veteran's service and his current skin condition.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (the availability of presumptive service connection for a disability on the basis of radiation exposure does not preclude a Veteran from establishing service connection on a direct basis). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file updated VA treatment records from August 2015 to the present. 

2.  Upon completion of the above development, the Veteran must be afforded a VA examination with a qualified VA examiner for the purpose of providing an opinion as to the nature and etiology of the skin condition on the Veteran's legs, to include whether his skin condition is related to radiation exposure while in service.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to his exposure to radiation and his development of a skin condition on his legs.  All necessary tests must be accomplished.

The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or better probability) that the skin condition on the Veteran's legs began in service or was caused or aggravated by his active duty service, to include exposure to radiation and/or the development of radiations burns in service.   

In formulating this opinion, the examiner is asked to consider, and discuss as appropriate, the Veteran's history of skin conditions on his legs beginning with his treatment with Dr. J.B. from 1973 to 1995, to specifically include the July 1987 letter in which Dr. J.B. stated that he was treating the Veteran for possible radiation burns on the skin.  The examiner should also specifically address the Veteran's contentions and his lay statements regarding the onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology.

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

3.  After completing the above action, the AOJ must readjudicate the issue on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




